

EXHIBIT 10.3


RATE APPLICABLE TO PARTICIPATING DIRECTORS AND EXECUTIVE OFFICERS UNDER THE
DIRECTORS AND EXECUTIVES DEFERRED COMPENSATION PLAN


Effective for the 2021 plan year, the Board of Directors and its Compensation
Committee approved an applicable interest rate of 8.20% for the Directors and
Executives Deferred Compensation Plan. That rate decreased from the 9.66% rate
in effect for 2020, and applies prospectively to certain participants, including
all participants who presently are directors or officers of First Horizon
National Corporation. Rates are subject to annual approval by the Board, but
generally remain in effect until changed. The new interest rate, within the
context of the entire Plan, has been established at a level intended to provide
both retention and long-term non-compete incentives. When a participant retires
after 2010 due to mandatory retirement, the participant’s interest rate during
retirement will be the highest rate in place over the past three years—that is,
the highest of the rates applicable during the year of retirement and the
previous two years.


1